Name: 79/787/EEC: Commission Decision of 30 August 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men's and boys'outer garments, women's, girls'and infants'outer garments ; men's and boys'woven breeches, shorts and trousers (including slacks) ; women's, girls'and infants'woven trousers and slacks, of wool, of cotton or of man-made textile fibres, falling within subheadings 61.01 ex B and 61.02 ex B of the Common Customs Tariff (NIMEXE codes 61.01-62, 64, 66, 72, 74, 76 ; 61.02-66, 68, 72) (category 6), originating in the Philippines and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-14

 Avis juridique important|31979D078779/787/EEC: Commission Decision of 30 August 1979 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men's and boys'outer garments, women's, girls'and infants'outer garments ; men's and boys'woven breeches, shorts and trousers (including slacks) ; women's, girls'and infants'woven trousers and slacks, of wool, of cotton or of man-made textile fibres, falling within subheadings 61.01 ex B and 61.02 ex B of the Common Customs Tariff (NIMEXE codes 61.01-62, 64, 66, 72, 74, 76 ; 61.02-66, 68, 72) (category 6), originating in the Philippines and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 232 , 14/09/1979 P. 0021 - 0022****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 30 AUGUST 1979 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' OUTER GARMENTS , WOMEN ' S , GIRLS ' AND INFANTS ' OUTER GARMENTS ; MEN ' S AND BOYS ' WOVEN BREECHES , SHORTS AND TROUSERS ( INCLUDING SLACKS ); WOMEN ' S , GIRLS ' AND INFANTS ' WOVEN TROUSERS AND SLACKS , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN SUBHEADINGS 61.01 EX B AND 61.02 EX B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 61.01-62 , 64 , 66 , 72 , 74 , 76 ; 61.02-66 , 68 , 72 ) ( CATEGORY 6 ), ORIGINATING IN THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/787/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 22 AUGUST 1979 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' OUTER GARMENTS , WOMEN ' S , GIRLS ' AND INFANTS ' OUTER GARMENTS ; MEN ' S AND BOYS ' WOVEN BREECHES , SHORTS AND TROUSERS ( INCLUDING SLACKS ); WOMEN ' S , GIRLS ' AND INFANTS ' WOVEN TROUSERS AND SLACKS , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN SUBHEADINGS 61.01 EX B AND 61.02 EX B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 61.01-62 , 64 , 66 , 72 , 74 , 76 ; 61.02-66 , 68 , 72 ( CATEGORY 6 ), ORIGINATING IN THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PHILIPPINES IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT THE PHILIPPINES HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE PHILIPPINES AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 9 AUGUST 1979 : // // CCT HEADING NO // DESCRIPTION // // 61.01 EX B AND // MEN ' S AND BOYS ' OUTER GARMENTS , // 61.02 EX B // WOMEN ' S , GIRLS ' AND INFANTS ' OUTER // ( NIMEXE CODES // GARMENTS ; MEN ' S AND BOYS ' WOVEN // 61.02-62 , 64 , 66 , 72 , // BREECHES , SHORTS AND TROUSERS // 74 , 76 ; 61.02-66 , 68 , 72 ( CATEGORY 6 ) // ( INCLUDING SLACKS ); WOMEN ' S GIRLS ' AND INFANTS WOVEN TROUSERS AND SLACKS , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN THE BENELUX COUNTRIES FOR THE IMPORTATION OF THESE PRODUCTS FROM THE PHILIPPINES OR UNTIL 31 DECEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 30 AUGUST 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT